PER CURIAM.
Herbert Brian Karger appeals an order denying unemployment benefits. There was conflicting testimony in this case which was resolved in favor of the employer-appellee Career City College, Inc. ‘Where an employee leaves his employment because he has not received a raise in salary to which he feels entitled, but *924which was never unequivocally promised to him by the employer, his departure cannot be considered ‘for good cause attributable to the employer.’ ” Astengo v. Miami Behavioral Health Center, 774 So.2d 803, 803 (Fla. 3d DCA 2000) (citations omitted).
Affirmed.